       Case 2:21-cv-00050-SPL Document 19 Filed 01/22/21 Page 1 of 3




 1   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 2
     United States Department of Justice
 3   Environment and Natural Resources Division
 4   TYLER M. ALEXANDER (CA Bar No. 313188)
 5   REUBEN S. SCHIFMAN
     Trial Attorneys
 6   150 M St. NE, Third Floor
 7   Washington, D.C. 20002
     Alexander: (202) 598-3314
 8   Schifman: (202) 305-4224
 9   tyler.alexander@usdoj.gov
     reuben.schifman@usdoj.gov
10
11   Attorneys for Defendants

12                        THE UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
13                                PHOENIX DIVISION
14
15    Apache Stronghold,                          CIVIL NO. 2:21-cv-00050-SPL
16
                  Plaintiffs,                     UNOPPOSED NUNC PRO TUNC
17    v.                                          MOTION TO FILE OVERLENGTH
18                                                BRIEF
      United States of America, et al.,
19
20                Defendants.

21
22
23
24
25
26
27
28
       Case 2:21-cv-00050-SPL Document 19 Filed 01/22/21 Page 2 of 3




 1          Federal Defendants hereby respectfully move, nunc pro tunc, for leave to exceed
 2   the 17-page limit imposed by Civil Local Rule 7.2(e) in Federal Defendant’s Opposition
 3   to Plaintiff’s Motion for Preliminary Injunction, ECF No. 18. Plaintiff does not oppose
 4   the motion.
 5          This court has broad discretion to grant leave to exceed the page limits set forth in
 6   the Civil Local Rules. United States v. W.R. Grace, 526 F.3d 499, 509 (9th Cir. 2008) (en
 7   banc). Courts in this circuit routinely grant such requests, thereby permitting full briefing
 8   of the issues. See, e.g., EasyCare, Inc. v. Lander Indus., Inc., No. 4:08-CV-00665-TUC,
 9   2011 WL 5419674, at *11 (D. Ariz. Nov. 9, 2011) (granting leave); Rupe v. Beard, No.
10   CV-08-2454-EFS PC, 2013 WL 6859278, at *10 (E.D. Cal. Dec. 24, 2013) (granting
11   nunc pro tunc leave to exceed page limit); Bilyeu v. Morgan Stanley Long-Term
12   Disability Plan, No. CV-08-02071-PHX-SRB, 2015 WL 13745584, at *2 (D. Ariz. Mar.
13   5, 2015) (same).
14          Good cause exists to grant Federal Defendants leave to exceed the applicable page
15   limits. First, Plaintiff’s Complaint and Preliminary Injunction Motion raise complex
16   claims, including several constitutional claims, and concerns a factual background
17   relating to alleged treaty rights dating back to the 1800s. Plaintiff’s motion for
18   Preliminary Injunction was itself 18 pages and included six declarations totaling
19   approximately 40 pages, yet did not address the likelihood of success on the merits factor
20   in depth. Federal Defendant’s Opposition addresses each preliminary injunction factor in
21   depth, including Plaintiff’s likelihood of success on the merits as to each of the
22   Complaint’s six distinct claims. Further, Federal Defendants endeavored to respond fully
23   to Plaintiff’s motion in the short time period since the motion was filed, cognizant of the
24   approximately sixty day period in which the land swap at issue in this matter is set to
25   occur. Cf. Blaise Pascal, Provincial Letters: Letter XVI (1657) (“I would have written a
26   shorter letter, but I did not have the time.”).
27          Granting Federal Defendant’s the requested leave will ensure that the Court has
28   the full benefit of Federal Defendant’s analysis on the arguments and issues raised and


                                                       1
       Case 2:21-cv-00050-SPL Document 19 Filed 01/22/21 Page 3 of 3




 1   will aid in conserving the Court's resources as it evaluates the briefing on pending Motion
 2   for Preliminary Injunction as well as future briefing in this matter. For the foregoing
 3   reasons, Federal Defendants respectfully request that the Court grant its Motion for leave
 4   to file a brief in excess of the 17-page limit in Local Rule 7.2(h).
 5
 6   Submitted this 22nd day of January, 2020,
 7
                                                JEAN E. WILLIAMS
 8                                              Deputy Assistant Attorney General
                                                U.S. Department of Justice
 9                                              Environment & Natural Resources Division
10
                                                /s/ Tyler M. Alexander
11                                              TYLER M. ALEXANDER
12                                              REUBEN S. SCHIFMAN
                                                Trial Attorneys
13                                              150 M St. NE, Third Floor
14                                              Washington, D.C. 20002
                                                Alexander: (202) 598-3314
15                                              Schifman: (202) 305-4224
16                                              tyler.alexander@usdoj.gov
                                                reuben.schifman@usdoj.gov
17
18
19
20
21
22
23
24
25
26
27
28


                                                   2
